Title: To Thomas Jefferson from William Short, 17 July 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris July 17. 1791.

I inclose you a note of your account as given to me by Mr. Grand and by which you will see that there remains a balance in your favor of 2709 ?18. which has been remitted agreeably to your desire to Messrs. V. Staphorst & Hubbard. The clock which I am now promised  daily and the mending your reveille watch will be to be paid out of this balance and I shall accordingly draw on it for that purpose when Chanterot shall be ready.—Mr. Gautier desired me also to inclose you the letters of the Jeweller to him concerning the price of the diamonds.—I hope you will recieve safely by Petit the picture from which they were detached.
My late private letters to you were May 2. by Petit and two dated June 7. one by M. de Ternant and the other by M. de Kellerman. They were as usual very full of myself, the latter particularly as I had at the time of writing it a kind of certainty that it would get to your hands before any thing would be done with respect to the nomination for this place. I am tempted to renew the subject at present only from the consideration of the possibility of that letters miscarrying, and from this being a private conveyance. The present therefore is merely a duplicate of that and I hope you will excuse it when you consider the circumstances under which it is written. It seems now certain that no nomination will take place before October next, and it would seem probable that the person appointed will not come out before the spring. In this position of affairs it is impossible for me not to carry my reflexions forward. Although it may appear singular that without knowing whether I shall be thought proper for any place, I should be saying what place I should chuse, yet I cannot help allowing myself to express my sentiments on a subject which interests me so nearly to a person to whom I have been so long accustomed to say every thing.
Should my last letter have been recieved this will become useless as it is a repetition of it. I take it for granted that Ministers plenipotentiary will be appointed here and to London. The expression of the wish of the national assembly for negotiating a treaty of commerce carried out by Ternant will probably hasten the first, as M. de Montmorin has told me that Ternant is directed to inform the American government of the desire of this that their representative here should recieve instructions for that purpose.—The late events and the present situation of affairs here (of which you are informed) may however shew the improbability of any negotiation being effected until something permanent takes place, perhaps the impropriety of setting the negotiation on foot. Of this you alone can judge. I must however add that it is impossible for the present to say when this crisis is to end, or what is to be the issue—of course what kind of government will be established or by whom exercised. This can only effect the time of commencing the negotiation for or rather the conclusion of, a treaty of commerce and not at all the  nomination of a minister which has been long intended and is independent of the situation of affairs here.—To return to that subject; should this appointment take place it is of course what I should prefer for the reasons I have so often given and repeated, next to it London, and thirdly the Hague. I take it for granted and hope that the grade will be the same with that at Lisbon. I mentioned to you in my last how disagreeable and how little honorable it would be for me to be superseded here after having been remained so long, and that by a person who would of course be supposed to know much less of the ground. It could not possibly be attributed to any thing but an absolute want of merit on my part. It would be the same thing if I were sent to an inferior place with the same grade. Besides in those little places the diplomatick characters being much more in view than in Paris or London, inferior grades are much more disagreeable. After all I should imagine the Hague would be considered equal to Lisbon, and from the flattering manner in which the Secretary of the treasury has expressed himself to me on my late mission in Holland, and also from the time I have been employed in Europe I should hope it could not be on my account particularly that the grade would be kept inferior.—I mentioned in my last letter what I repeat here that if destined to that place I should be glad to recieve a congé at the same time which would allow me to return in the spring to the U.S. I mentioned also by what degrees I had come to this, and for what reasons I desired it. Even if I were appointed minister here I should like such a conditional congé as would allow me to return if I thought proper, as it is possible that the affairs of this country may be in such a state that a residence here would be useless. In that case it would be highly agreeable to have the possibility of making use of that time for visiting the U.S. and endeavouring to fix myself there. But this however I submit entirely to you.—My desire to have this congé will of course be proportioned to the place I am to have, and as I suppose the lowest would be that of chargé des affaires at the Hague it is under it that I should wish for it the most. If however I am definitively to go there with that grade, the sooner the more agreeable to me, because the longer I remain here in that character the more it will appear against me to give place here to another, and to accept of an inferior grade, viz. an equal grade at an inferior place.
I should prefer much to this what I mentioned in my last. I suppose Congress will soon find it necessary to give you an assistant say for the foreign department in the character of under Secretary of State, with a decent salary of 1800, or 2000. dollars. In such a case if I  were thought proper for it I should like better that mode of retiring from Paris than going to the Hague as chargé des affaires. I need not repeat here that should I be allowed to return to America on congé, it would be with a desire to be employed in the manner you mentioned in a former letter and which I should ultimately prefer to any thing else whatever.—In all events I beg you my dear Sir to be so good as to write to me on these subjects. During such a state of uncertainty and anxiety your conjectures would be of much resource and consolation.
The present situation of affairs here and the state of anxiety in which all classes are render this place far from agreeable at this moment. Of course the worst position in Europe is remaining here as at present with the uncertainty of the time I am to continue and even the probability that as soon as the storm passes I shall be sent away. The apprehension therefore that I shall be kept in this posture during the whole of the next winter is exceedingly disagreeable under a variety of considerations. I hope and beg that something definitive may be done in the fall, and that if another person is to come here that he will arrive before the winter, unless it should be contrived so that I could be sure of having the congé in the spring, and in that case I should have no objection to remaining here, if thought necessary, during the winter, instead of going to the Hague or wherever I may be sent. What would be highly disagreeable would be to be obliged to remain here for some time after my successor should be named, if I had not some other appointment which would shew that I was not entirely deprived of the confidence of my country such as that mentioned under you, or something superior to what I have here in some other place.
I have lately recieved from Mr. Brown of Richmond an account of my funds put into his hands by Colo. Skipwith. I hear nothing from the latter and I cannot be much surprized at it, as I cannot concieve how he can reconcile this with the letters he formerly wrote to me. Mr. Brown seems to have the intention of funding these State securities agreeable to the plan of the Secretary. Of course I suppose it was unavoidable as the plan is intolerably unjust as to State securities. I imagine he will do for the best and is certainly much more capable of judging being on the spot than I can be here. I hope if indispensable you will be so kind as to give him your advice, as he may consult you confidentially. But I should have hoped the State of Virginia would have put these securities on a better footing than the funding bill does.
I have heard that you were with Mr. Madison at Boston the 12th.  of June. I don’t doubt that you would have found every thing prosperous in this tour. As you were to have been in Philadelphia about the middle of that month I hope I may now soon hear from you.—You will recieve with the newspapers which go by Havre an odd volume which I think must belong to your library; I found it among my books.—
I have seen here lately a loaf of the maple sugar refined at Philadelphia. I am promised a piece of it for the old Dutchess D’Enville who had desired me to write to ask you to send her a sample. I have heard nothing yet of the seeds you promised should be sent to her. The Duke de la Rochefoucauld begged I would ask you to send him a few grafts of your best peaches. Don’t they come from the stone simply? He cannot think any peach in the world equal to the Parisian. Paine has lately left this place. The success of his answer to Burke seems to have had much weight on him. He was here the avowed apostle of republicanism and begun to alarm all moderate people by his counsel for the abolition of monarchy. You will see in the Moniteur his letter to the Abbe Sieyes and the answer. The litigation will probably end there, as I hope he will not return here for some time. He is gone to London and intends going from thence to Ireland. I think he would have done harm here if he had remained. I know not what he will do in England or Ireland. He is sure that the English government is afraid of him but in this he may be decieved. Adieu my dear Sir. Be so good as to let me hear from you and believe me sincerely your friend & servant,

W: Short

